DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This first non-final action is in response to applicant's original filing on March 09, 2020.  Claims 1-20 are pending and have been considered as follows.

Claim Objections
	Claims 3, 7, 12 and 16 are objected to because of the following informalities: it appears that these claims should be “further configured” instead of just “configured”, as each of the claims from which these claims depend already indicate that the joystick is configured in some way.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10 and 18 are rejected under 35 U.S.C. 103 as being obvious over by Wuisan (US 20200299930 A1) in view of Yuet (US 20090318263 A1).
	
	Regarding claim 1, Wuisan teaches a remote control console ([0026] one or more operator input devices may include one or more operator control apparatuses 132, 134 (e.g., as joystick-type or other types of controls) to receive operator inputs that control various aspects of the motor grader 100 to receive operator inputs that select a mode associated with a control strategy; [0032] and [0034] other locations are possible including other locations on the controller 120, or various remote locations. It suggests that the controller and operator input devices may operate the motor grader 100 from a distance) including a plurality of input devices ([0035] the operator input devices 130 may include one or more joystick devices, various switches or levers, one or more buttons, a touchscreen interface) configured for controlling a machine having a work tool ([0003] and [0021] primary tool on motor graders is the moldboard or blade), the remote control console comprising:
	a proportional travel control joystick ([0022] a dual joystick control system with left and right multi-axis joystick devices; [0050] The feedback force may be linear or non-linear and proportional to the force required to move the grip interface 352) configured to perform continuous changes in machine travel speed through movement of the joystick away from a central-biased position ([0020] controlling the vehicle heading and speed and operating the implement; [0024] rate at which the joystick grip interface is moved may be considered by the controller to represent the desired speed at which to implement the command );
	a sensor configured to generate progressively changing signals indicative of progressively changing positions of the joystick as the joystick is moved away from the central-biased position ([0051], the control interface sensor 358 is configured to collect data associated with the position or displacement angle relative to a neutral position and the speed or angular velocity of the displacement (or derivations thereof), and in response, the control interface sensor 358 generates a corresponding signal in the form of an actuation request input 382); and
	an electronic controller communicatively coupled to the sensor and the joystick ([0051], the control interface sensor 358 collects data associated with the position or displacement angle relative to a neutral position and the speed or angular velocity of the displacement (or derivations thereof), and in response, the control interface sensor 358 generates a corresponding signal in the form of an actuation request input 382. The actuation request input 382 is provided to the controller 120, 120′), the electronic controller being programmed to ([0030], the controller 120 may be configured as a computing device with associated processor devices and memory architectures, as a hard-wired computing circuit (or circuits), as a programmable circuit, as a hydraulic, electrical or electro-hydraulic controller, or otherwise):
	receive the signals from the sensor ([0053]-[0054 ]the controller 120, 120′ may receive the control mode selection input 380 and actuation request input 382);
	determine the progressively changing positions of the joystick from the sensor signals ([0067] One or more electromechanical or optical position sensors 440 are operatively coupled to the joystick grip interface 410 to determine the position of the joystick grip interface 410); and
	perform a closed loop control (Fig, 3 and [0050], “feedback”; [0069], the motor 430 is configured to generate a feedback force applied to the joystick grip interface 410 in response according to command signals (e.g., feedback command 392 of FIG. 3)), comprising:
	mapping the progressively changing positions of the joystick to corresponding desired machine travel speeds ([0055], the actuation module 320 may reference a stored map to determine a corresponding velocity command for one or more of the steering actuation devices 142, 142′ that results in an operator desired steering velocity; [0059] and an actuation request input 382, when in the position control mode, is mapped to one or more feedback commands 392 in order to implement a particular feedback force according to a position-based steering control strategy) ;
 ([0059]-[0060], the feedback module 330 may access stored information that maps the actuation request input 382 in view of the control mode determination 312 to an associated feedback force response as a feedback command 392)
	determining a resulting machine travel speed and comparing the resulting machine travel speed to the desired machine travel speed (at least [0024] rate at which the joystick grip interface is moved may be considered by the controller to represent the desired speed at which to implement the command); and
	further adjusting the speed of the engine used to propel the machine and the amount of service braking to reduce any difference between the resulting machine travel speed and the desired machine travel speed below a predetermined threshold level ([0050] and [0059]-[0060] the feedback module 330 may access stored information that maps the actuation request input 382 in view of the control mode determination 312 to an associated feedback force response as a feedback command 392). 
	Wuisan does not explicitly teach determining simultaneous combinations of the speeds of an engine used to propel the machine and the amounts of service braking used to slow the machine wherein the simultaneous combinations result in the desired machine travel speeds. Wuisan teaches a control console ([0026], [0032]) and suggests that the controller and the control console may work remotely ([0034]).  Yuet teaches that a remote control console (Fig. 1, [0017], machine 16 may be in wireless communication with a remote operator 12 and/or another remote controller via a satellite 14, by way of an antenna 38; [0032] Remote computing system 13, for example, a machine simulator, a mainframe, a work station, a laptop, a desktop, a personal digital assistant, or any other computing system. Remote computing system 13 may include input devices, such as, keyboards, keypads, touch-screen monitors, touch pads, buttons, joysticks, levers, and/or any other such devices for receiving input commands from a remote operator) and determining simultaneous combinations of the speeds of an engine used to propel the machine and the amounts of service braking used to slow the machine wherein the simultaneous combinations result in the desired machine travel speeds ( [0042], [0063]-[0064] and claim 14, controller 36 may calculate an in-gear overspeed brake command that is based not only on the instantaneous difference between the real-time engine speed and the maximum engine speed, but also on the history of any such difference, and the rate at which it is changing. The in-gear overspeed brake command may also be calculated as a function of values stored in a plurality of look-up tables, based on known relationships between predetermined braking functions and their result on engine speeds). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Wuisan, combining the speeds of an engine and the amounts of service braking to generate the desired machine travel speeds, as taught by Yuet, as Wuisan and Yuet are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of using generating the desired machine travel speeds by combining engine speeds and amount of breaking to prevent brake overheating and to maintain the vehicle at a constant hill descent speed (Yuet, [0005])  and predictably applied it to improve vehicle control of Wuisan.

	Regarding claim 10, Wuisan teaches a remote operator station (Fig. 1B, Fig. 2, [0026] and [0029], it suggests that the controller and the remote operator station may operate the motor grader 100 from a distance) used for remotely controlling a machine ([0003]), the operator station comprising:
	an operator's seat ([0043] the operator input devices 130 include operator control apparatuses 132, 134 as a left operator control apparatus 132 and a right operator control apparatus 134 mounted to each side of the operator seat);
	one or more display screens mounted in front of the operator's seat and configured to display a view indicative of a view from the perspective of an operator's cabin on the machine ([0039] and [0047], The display device 172, 172 in Fig. 3, [0043], the operator cab 170 may further house the display device 172 );
	a proportional travel control joystick ([0022] a dual joystick control system with left and right multi-axis joystick devices; [0050] the feedback force may be linear or non-linear and proportional to the force required to move the grip interface 352) configured to perform continuous changes in machine travel speed through movement of the joystick away from a central-biased position ([0020] controlling the vehicle heading and speed and operating the implement; [0024] rate at which the joystick grip interface is moved may be considered by the controller to represent the desired speed at which to implement the command);
	a sensor configured to generate progressively changing signals indicative of progressively changing positions of the joystick as the joystick is moved away from the central-biased position ([0051], the control interface sensor 358 is configured to collect data associated with the position or displacement angle relative to a neutral position and the speed or angular velocity of the displacement (or derivations thereof), and in response, the control interface sensor 358 generates a corresponding signal in the form of an actuation request input 382); and
([0051], the control interface sensor 358 collects data associated with the position or displacement angle relative to a neutral position and the speed or angular velocity of the displacement (or derivations thereof), and in response, the control interface sensor 358 generates a corresponding signal in the form of an actuation request input 382. The actuation request input 382 is provided to the controller 120, 120′), the electronic controller being programmed to ([0030], the controller 120 may be configured as a computing device with associated processor devices and memory architectures, as a hard-wired computing circuit (or circuits), as a programmable circuit, as a hydraulic, electrical or electro-hydraulic controller, or otherwise):
	receive the signals from the sensor ([0053]-[0054], the controller 120, 120′ may receive the control mode selection input 380 and actuation request input 382; [0067]);
	determine the progressively changing positions of the joystick from the sensor signals ([0067] One or more electromechanical or optical position sensors 440 are operatively coupled to the joystick grip interface 410 to determine the position of the joystick grip interface 410); and
	perform a closed loop control (Fig, 3 and [0050], “feedback”; [0069], the motor 430 is configured to generate a feedback force applied to the joystick grip interface 410 in response according to command signals (e.g., feedback command 392 of FIG. 3)), comprising:
	mapping the progressively changing positions of the joystick to corresponding desired machine travel speeds ([0055], the actuation module 320 may reference a stored map to determine a corresponding velocity command for one or more of the steering actuation devices 142, 142′ that results in an operator desired steering velocity; [0059] and an actuation 382, when in the position control mode, is mapped to one or more feedback commands 392 in order to implement a particular feedback force according to a position-based steering control strategy) ;
	generating control command signals to adjust the speed of the engine used to propel the machine and adjust an amount of service braking in accordance with the determined simultaneous combinations ([0059]-[0060], the feedback module 330 may access stored information that maps the actuation request input 382 in view of the control mode determination 312 to an associated feedback force response as a feedback command 392)
	determining a resulting machine travel speed and comparing the resulting machine travel speed to the desired machine travel speed (at least [0024] rate at which the joystick grip interface is moved may be considered by the controller to represent the desired speed at which to implement the command); and
	further adjusting the speed of the engine used to propel the machine and the amount of service braking to reduce any difference between the resulting machine travel speed and the desired machine travel speed below a predetermined threshold level ([0050] and [0059]-[0060] the feedback module 330 may access stored information that maps the actuation request input 382 in view of the control mode determination 312 to an associated feedback force response as a feedback command 392). 
	Wuisan does not explicitly teach determining simultaneous combinations of the speeds of an engine used to propel the machine and the amounts of service braking used to slow the machine wherein the simultaneous combinations result in the desired machine travel speeds. Wuisan teaches an operator station and suggests that the controller and the operator station may work remotely ([0034]). Yuet teaches that a remote operator station (Fig. 1, [0017], machine 16 may be in wireless communication with a remote operator 12 and/or another remote controller via a satellite 14, by way of an antenna 38; [0032] Remote computing system 13, for example, a machine simulator, a mainframe, a work station, a laptop, a desktop, a personal digital assistant, or any other computing system. Remote computing system 13 may include input devices, such as, keyboards, keypads, touch-screen monitors, touch pads, buttons, joysticks, levers, and/or any other such devices for receiving input commands from a remote operator) and determining simultaneous combinations of the speeds of an engine used to propel the machine and the amounts of service braking used to slow the machine wherein the simultaneous combinations result in the desired machine travel speeds ([0042], [0063]-[0064] and claim 14, controller 36 may calculate an in-gear overspeed brake command that is based not only on the instantaneous difference between the real-time engine speed and the maximum engine speed, but also on the history of any such difference, and the rate at which it is changing. The in-gear overspeed brake command may also be calculated as a function of values stored in a plurality of look-up tables, based on known relationships between predetermined braking functions and their result on engine speeds). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Wuisan, combining the speeds of an engine and the amounts of service braking to generate the desired machine travel speeds, as taught by Yuet, as Wuisan and Yuet are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of using generating the desired machine travel speeds by combining engine speeds and amount of breaking to prevent brake overheating and to maintain the vehicle at a constant hill descent speed(Yuet, [0005])  and predictably applied it to improve vehicle control of Wuisan.

Regarding claim 18, please see the rejection above with regarding claims 1 and 10, which are commensurate in scope to claim 18, with claim 1 being drawn to a remote control console, claim 10 being drawn to a remote operator station, and claim 18 being drawn to a corresponding method for the remote control console or operator station.

Claims 2-9, 11-17, 19-20 are rejected under 35 U.S.C. 103 as being obvious over by Wuisan (US 20200299930 A1) in view of Yuet (US 20090318263 A1) and further in view of Hansen (US 20170284316 A1).
	
	Regarding claim 2, Wuisan as modified by Yuet does not explicitly teach the specific limitations of wherein the joystick is further configured such that an increase in the amount of movement of the joystick in a first direction away from the central-biased position results in an increase in the machine travel speed in the first direction and an increase in the amount of movement of the joystick in a second direction opposite from the first direction and away from the central-biased position results in an increase in the machine travel speed in the second direction. 
	However, Hansen teaches wherein the joystick is further configured such that an increase in the amount of movement of the joystick in a first direction away from the central-biased position results in an increase in the machine travel speed in the first direction and an increase in the amount of movement of the joystick in a second direction opposite from the first direction and away from the central-biased position results in an increase in the machine travel speed in the second direction (Fig. 6A and 6B, [0003], [0049], [0054]-[0055]). 
 to control different functions of a work vehicle simultaneously (Hansen, [0003])  and predictably applied it to the vehicle of Wuisan as modified by Yuet.	

Regarding claims 11 and 19, please see the rejection above with regarding claim 2, which is commensurate in scope to claims 11 and 19, with claim 1 being drawn to a remote control counsel, claim 11 being drawn to a corresponding remote operator station and claim 19 being drawn to a corresponding method.

	Regarding claim 3, Wuisan as modified by Yuet does not explicitly teach the specific limitations of wherein the joystick is configured to be moved in forward and rearward directions from the central-biased position in order to generate signals indicative of operator commanded changes in the travel speed of the machine in forward and rearward directions, respectively.	However, Hansen teaches wherein the joystick is configured to be moved in forward and rearward directions from the central-biased position in order to generate signals indicative of operator commanded changes in the travel speed of the machine in forward and rearward directions, respectively (Fig. 6A and 6B, [0003], [0054]-[0055], Machine functions which must typically be controlled include forward and reverse travel, turning/steering, travel speed…).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Wuisan as modified by Yuet, using  to simultaneously control different functions of a work vehicle (Hansen, [0003])  and predictably applied it to the vehicle of Wuisan as modified by Yuet.	

	Regarding claim 4, Wuisan as modified by Yuet does not explicitly teach the specific limitations of wherein the joystick is further configured to be moved in left and right directions from the central-biased position in order to generate signals indicative of operator commanded changes in the travel direction of the machine and in the travel speed of the machine.	However, Hansen teaches wherein the joystick is further configured to be moved in left and right directions from the central-biased position in order to generate signals indicative of operator commanded changes in the travel direction of the machine and in the travel speed of the machine (Hansen, Fig. 6A and 6B, [0003],[0054]-[0055]).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Wuisan as modified by Yuet, using a joystick, as taught by Hansen, as Wuisan, Yuet and Hansen are all directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of using the joystick to simultaneously control different functions of a work vehicle (Hansen, [0003]) and predictably applied it to the vehicle of Wuisan as modified by Yuet.	

Regarding claim 13, please see the rejection above with regarding claim 4, which is commensurate in scope to claim 13, with claim 4 being drawn to a remote control counsel and claim 13 being drawn to a corresponding remote operator station.

	Regarding claim 5, Wuisan as modified by Yuet does not explicitly teach the specific limitations of the joystick is further configured such that movement of the joystick in the forward direction from the central-biased position results in a progressive increase in the travel speed of the machine in a forward direction caused by a progressive increase in the speed of the engine used to propel the machine accompanied by a progressive decrease in the amount of service braking applied to reduce the speed of the machine.
	However, Hansen teaches the joystick is further configured such that movement of the joystick in the forward direction from the central-biased position results in a progressive increase in the travel speed of the machine in a forward direction caused by a progressive increase in the speed of the engine used to propel the machine accompanied by a progressive decrease in the amount of service braking applied to reduce the speed of the machine (Fig. 6A and 6B, [0003], [0054]-[0055], [0021], while these functions are controlled with user input devices, such as a pair of joystick controllers, engine speed has conventionally been controlled completely separately using an engine throttle input device such as a foot pedal. By automatically controlling engine speed at least partially in response to the user input devices controlling other machine functions, more optimal engine speeds can be achieved).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Wuisan as modified by Yuet, using a joystick, as taught by Hansen, as Wuisan, Yuet and Hansen are all directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of using the joystick to simultaneously control different functions of a work vehicle (Hansen, [0003])  and predictably applied it to the vehicle of Wuisan as modified by Yuet.

Regarding claim 14, please see the rejection above with regarding claim 5, which is commensurate in scope to claim 14, with claim 5 being drawn to a remote control counsel and claim 14 being drawn to a corresponding remote operator station.

	Regarding claim 6, Wuisan as modified by Yuet does not explicitly teach the specific limitations of the joystick is further configured such that movement of the joystick in the rearward direction from the central-biased position results in a progressive increase in the travel speed of the machine in a rearward direction caused by a progressive increase in the speed of the engine used to propel the machine accompanied by a progressive decrease in the amount of service braking applied to reduce the speed of the machine.
	However, Hansen teaches the joystick is further configured such that movement of the joystick in the rearward direction from the central-biased position results in a progressive increase in the travel speed of the machine in a rearward direction caused by a progressive increase in the speed of the engine used to propel the machine accompanied by a progressive decrease in the amount of service braking applied to reduce the speed of the machine (Fig. 6A and 6B, [0003], [0054]-[0055], [0021], while these functions are controlled with user input devices, such as a pair of joystick controllers, engine speed has conventionally been controlled completely separately using an engine throttle input device such as a foot pedal. By automatically controlling engine speed at least partially in response to the user input devices controlling other machine functions, more optimal engine speeds can be achieved). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Wuisan as modified by Yuet, using 

Regarding claim 15, please see the rejection above with regarding claim 6, which is commensurate in scope to claim 15, with claim 6 being drawn to a remote control counsel and claim 15 being drawn to a corresponding remote operator station.

	Regarding claim 7, Wuisan as modified by Yuet does not explicitly teach the specific limitations of the joystick is configured such that in the central-biased position the joystick generates signals indicative of a state in which the speed of the engine used to propel the machine is fully decelerated and the service brakes used to slow travel speed of the machine are fully applied.
	However, Hansen teaches the joystick is configured such that in the central-biased position the joystick generates signals indicative of a state in which the speed of the engine used to propel the machine is fully decelerated and the service brakes used to slow travel speed of the machine are fully applied (0003], [0021], [0054]-[0055], controller 462 is configured to generate control signals for controlling the speed of engine 420 based at least in part upon the same user inputs used to control one or more of these other work elements ).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Wuisan as modified by Yuet, using a joystick, as taught by Hansen, as Wuisan, Yuet and Hansen are all directed to vehicle control 

Regarding claim 16, please see the rejection above with regarding claim 7, which is commensurate in scope to claim 16, with claim 7 being drawn to a remote control counsel and claim 16 being drawn to a corresponding remote operator station.

	Regarding claim 8, Wuisan as modified by Yuet does not explicitly teach the specific limitations further including a second joystick configured to generate signals indicative of an operator command to change positions of a work tool.
	However, Hansen teaches further including a second joystick configured to generate signals indicative of an operator command to change positions of a work tool (Fig. 6A and 6B, [0003], [0054], the right joystick 469B controls lift and tilt functions). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Wuisan as modified by Yuet, using a joystick, as taught by Hansen, as Wuisan, Yuet and Hansen are all directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of using the joystick to simultaneously control different functions of a work vehicle (Hansen, [0003])  and predictably applied it to the vehicle of Wuisan as modified by Yuet.




	Regarding claim 9, Wuisan as modified by Yuet does not explicitly teach the specific limitations of wherein the proportional travel control joystick is a left-hand joystick and the second joystick is a right-hand joystick.
	However, Hansen teaches wherein the proportional travel control joystick is a left-hand joystick and the second joystick is a right-hand joystick. (Fig. 6A and 6B, [0003], [0054]). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Wuisan as modified by Yuet, using a joystick, as taught by Hansen, as Wuisan, Yuet and Hansen are all directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of using the joystick to simultaneously control different functions of a work vehicle (Hansen, [0003])  and predictably applied it to the vehicle of Wuisan as modified by Yuet.

	Regarding claim 12, while Wuisan as modified by Yuet teaches that the joystick is mounted on a remote control console positioned in front of the operator's seat (Wuisan, Fig. 1B and Fig. 2, [0043], the operator input devices 130 include operator control apparatuses 132, 134 as a left operator control apparatus 132 and a right operator control apparatus 134 mounted to each side of the operator seat), but Wuisan as modified by Yuet does not explicitly teach the specific limitations of  the joystick configured to be moved in forward and rearward directions 
	However, Hansen teaches the joystick is configured to be moved in forward and rearward directions from the central-biased position in order to generate signals indicative of operator commanded changes in the travel speed of the machine in forward and rearward directions, respectively (Fig. 6A and 6B, [0003], [0049], [0054]-[0055], Machine functions which must typically be controlled include forward and reverse travel, turning/steering, travel speed…). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Wuisan as modified by Yuet, using a joystick, as taught by Hansen, as Wuisan, Yuet and Hansen are all directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of using the joystick to simultaneously control different functions of a work vehicle (Hansen, [0003])  and predictably applied it to the vehicle of Wuisan as modified by Yuet.

	Regarding claim 20, Wuisan as modified by Yuet does not explicitly teach  but Hansen teaches the joystick is moved in forward and rearward directions from the central-biased position in order to generate signals indicative of operator commanded changes in the travel speed of the machine in forward and rearward directions, respectively ( Fig. 6A and 6B, [0003], [0054]-[0055], Machine functions which must typically be controlled include forward and reverse travel, turning/steering, travel speed…); and
	the joystick is moved in left and right directions from the central-biased position in order to generate signals indicative of operator commanded changes in the travel direction of the machine and in the travel speed of the machine (Fig. 6A and 6B, [0003],[0054]-[0055]).

	However, Hansen teaches wherein the proportional travel control joystick is a left-hand joystick and the second joystick is a right-hand joystick. (Fig. 6A and 6B, [0003], [0054]). It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Wuisan as modified by Yuet, using a joystick, as taught by Hansen, as Wuisan, Yuet and Hansen are all directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of using the joystick to simultaneously control different functions of a work vehicle (Hansen, [0003])  and predictably applied it to the vehicle of Wuisan as modified by Yuet. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 


/J.W./         Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666